As Filed with the U.S. Securities and Exchange Commission on July 28, 2009 1933 Act File No. 33-65170 1940 Act File No. 811-7822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 41 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 42 T (Check appropriate box or boxes.) American Century Investment Trust 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: August 1, 2009 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) T on August 1, 2009 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on [Date] pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. August 1, 2009 American Century Investments Prospectus Prime Money Market Fund Investor Class (BPRXX) A Class (ACAXX) B Class (BPMXX) C Class (ARCXX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary 2 Investment Objective 2 Fees and Expenses 2 Investments, Risks and Performance 3 Investment Advisor 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Objectives, Strategies and Risks 6 Basics of Fixed-Income Investing 8 Management 10 Investing Directly with American Century Investments 12 Investing Through a Financial Intermediary 15 Additional Policies Affecting Your Investment 19 Share Price and Distributions 22 Taxes 23 Multiple Class Information 24 Financial Highlights 25 ©2009 American Century Proprietary Holdings, Inc. All rights reserved Fund Summary Investment Objective The fund seeks to earn the highest level of current income while preserving the value of your investment. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees(fees paid directly from your investment) Investor A B C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the original offering price for B Class shares or the lower of the original offering price or redemption proceeds for A and C Class shares) None None(1) None(1) None(1) Maximum Account Maintenance Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor A B C Management Fee 0.57% 0.57% 0.57% 0.57% Distribution and Service (12b-1) Fees None 0.25% 1.00% 0.75% Other Expenses 0.04% 0.04% 0.04% 0.04% Total Annual Fund Operating Expenses 0.61% 0.86% 1.61% 1.36% Fee Waiver(3) 0.06% 0.06% 0.06% 0.06% Total Annual Fund Operating Expenses After Fee Waiver 0.55% 0.80% 1.55% 1.30% 1 Investments in these shares may be subject to a contingent deferred sales charge (CDSC) of 1.00% for A and C Class and 5.00% for B Class in certain circumstances where such shares were acquired by exchange from another American Century Investments fund. 2 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. 3 Effective August 1, 2009, the advisor waived 0.062% of the fund's management fee. The advisor expects this fee waiver to continue for one year and cannot terminate it without consulting the Board of Trustees. -2- Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods (unless otherwise indicated), that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $56 $190 $335 $757 A Class $82 $269 $472 $1,055 B Class $558 $803 $971 $1,704 B Class (if shares are not redeemed) $158 $503 $8717 $1,704 C Class $133 $426 $740 $1,629 Investments, Risks and Performance The fund invests most of its assets in high-quality, very short-term debt securitiesissued by corporations, banks and governments. Under normal market conditions, 25% or more of the fund’s assets are invested in obligations of issuers in the financial services industry. The debt securities in which the fund invests may include taxable municipal securities and variable-rate securities.A municipal security is a debt obligation issued by or on behalf of a state, its political subdivisions, agencies or instrumentalities, the District of Columbia or a U.S. territory or possession.A variable-rate security is a debt obligation that provides for specified periodic interest rate adjustments based on changes in some benchmark, such as the prime rate or the 90-day U.S. Treasury bill rate. The fund may invest in securities issued or guaranteed by the U.S. Treasury and certain U.S. government agencies or instrumentalities such as the Government National Mortgage Association (Ginnie Mae). Ginnie Mae is supported by the full faith and credit of the U.S. government. Securities issued or guaranteed by other U.S. government agencies or instrumentalities, such as the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac), and the Federal Home Loan Bank (FHLB) are not guaranteed by the U.S. Treasury or supported by the full faith and credit of the U.S. government. However, they are authorized to borrow from the U.S. Treasury to meet their obligations. Because high-quality debt securities are among the safest securities available, the interest they pay is among the lowest for income-paying securities. Accordingly, the yield on this fund will likely be lower than the yield on funds that invest in longer-term or lower-quality securities. Even though the fund’s investments are designed to minimize credit, interest rate and liquidity risk, the fund is still subject to some degree of risk. Credit risk is the risk that the inability or perceived inability of the issuer to make interest and principal payments will cause the value of the securities to decrease. Interest rate risk means that the value of debt securities and funds that hold them decline as interest rates rise. Liquidity risk means that during periods of market turbulence or unusually low trading activity, in order to meet redemptions it may be necessary for the fund to sell securities at prices that could have an adverse effect on the fund’s share price. -3- An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in it. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The fund’s past performance is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2000): 1.56% Lowest Performance Quarter (3Q 2003): 0.13% As of June 30, 2009 the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 0.44%. For the calendar year ended December 31, 2008 1 year 5 years 10 years Since Inception Inception Date Investor Class 2.81% 3.17% 3.24% 3.86% 11/17/93 A Class 2.56% 2.92% 2.98% 3.04% 08/28/98 B Class -2.21% 2.02% ― 1.76% 01/31/03 C Class 2.06% 2.45% ― 1.91% 05/07/02 Investment Advisor American Century Investment Management, Inc. -4- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. -5- Objectives, Strategies and Risks What is the fund’s investment objective? The fund seeks to earn the highest level of current income while preserving the value of your investment. How does the fund pursue its investment objective? The fund buys high-quality, very short-term debt securities. Debt securities include fixed-income investments such as notes, bonds, commercial paper and U.S. Treasury securities. These securities are short-term obligations of banks, governments and corporations that are payable in U.S. dollars. u A high-quality debt security is one that has been rated by an independent rating agency in its top two credit quality categories or determined by the advisor to be of comparable credit quality. The details of the fund’s credit quality standards are described in the statement of additional information. Under normal market conditions, 25% or more of the fund’s assets are invested in obligations of issuers in the financial services industry. The debt securities in which the fund invests may include taxable municipal securities and variable-rate securities. u A municipal security is a debt obligation issued by or on behalf of a state, its political subdivisions, agencies or instrumentalities, the District of Columbia or a U.S. territory or possession. u A variable-rate security is a debt obligation that provides for specified periodic interest rate adjustments based on changes in some benchmark, such as the prime rate or the 90-day U.S. Treasury bill rate. The fund may invest in securities issued or guaranteed by the U.S. Treasury and certain U.S. government agencies or instrumentalities such as the Government National Mortgage Association (Ginnie Mae). Ginnie Mae is supported by the full faith and credit of the U.S. government. Securities issued or guaranteed by other U.S. government agencies or instrumentalities, such as the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac), and the Federal Home Loan Bank (FHLB) are not guaranteed by the U.S. Treasury or supported by the full faith and credit of the U.S. government. However, they are authorized to borrow from the U.S. Treasury to meet their obligations. For more information about the fund’s credit quality standards and about credit risk, please see Basics of Fixed-Income Investing beginning on page 8. A description of the policies and procedures with respect to the disclosure of the fund’s portfolio securities is available in the statement of additional information. -6- What are the principal risks of investing in the fund? Because high-quality, very short-term debt securities are among the safest securities available, the interest they pay is among the lowest for income-paying securities. Accordingly, the yield on this fund will likely be lower than the yield on funds that invest in longer-term or lower-quality securities. Even though the fund’s investments are designed to minimize credit, interest rate and liquidity risk, the fund is still subject to some degree of risk. Debt securities, even high-quality debt securities, are subject to credit risk. Credit risk is the risk that the inability or perceived inability of the issuer to make interest and principal payments will cause the value of the securities to decrease. As a result the fund’s share price could also decrease. Changes in the credit rating of a debt security held by the fund could have a similar effect. Investments in debt securities are also sensitive to interest rate changes.Generally, the value of debt securities and the funds that hold them decline as interest rates rise.The fund’s investments in very short-term debt securities are designed to minimize this risk. However, a sharp and unexpected rise in interest rates could cause the fund’s price to drop. The fund may also be subject to liquidity risk. During periods of market turbulence or unusually low trading activity, in order to meet redemptions it may be necessary for the fund to sell securities at prices that could have an adverse effect on the fund’s share price. The fund is participating in the U.S. Department of Treasury's Temporary Guarantee Program for Money Market Funds (the "Program"). Under the Program, the Treasury guarantees fund investors that they will receive $1 for each share held by them as of the close of business on September 19, 2008, in the event that a fund's net asset value drops below $1 per share and the fund liquidates. Shares acquired after September 19, 2008 generally are not eligible for protection under the Program. If the number of shares an investor holds fluctuates (including reaching a zero balance followed by the repurchase of additional shares), the investor will be covered for either the number of shares held as of September 19, 2008, or the current amount, whichever is less. The Program's initial term covered the period from September 19, 2008 through December 18, 2008. The Secretary of the Treasury extended the Program through April 30, 2009, and further extended it through September 18, 2009. The Board of Trustees of the fund has approved the fund’s continued participation in the Program. Participation in the initial three months of the Program required the fund to make a payment to the Treasury in an amount equal to 0.01% of the fund's net assets as of September 19, 2008. Participation from December 19, 2008 through April 30, 2009 required the fund to make an additional payment to the Treasury in an amount equal to 0.015% of the fund's net assets as of September 19, 2008. Participation from May 1, 2009 through September 18, 2009 required the fund to make a third payment to the Treasury, also in an amount equal to 0.015% of the fund's net assets as of September 19, 2008. The expense of the fund's participation will be borne by the fund. The Secretary of the Treasury currently has no authority to extend the program beyond September 18, 2009. Additional information about the Program is available at http://www.ustreas.gov. -7- Basics of Fixed-Income Investing Debt Securities When a fund buys a debt security, also called a fixed-income security, it is essentially lending money to the security’s issuer. Notes, bonds, commercial paper and U.S. Treasury securities are examples of debt securities. After the debt security is first sold by the issuer, it may be bought and sold by other investors. The price of the debt security may rise or fall based on many factors, including changes in interest rates, liquidity and credit quality. The portfolio managers decide which debt securities to buy and sell by • determining which debt securities help a fund meet its maturity requirements • identifying debt securities that satisfy a fund’s credit quality standards • evaluating current economic conditions and assessing the risk of inflation • evaluating special features of the debt securities that may make them more or less attractive Weighted Average Maturity Like most loans, debt securities eventually must be repaid or refinanced at some date. This date is called the maturity date. The number of days left to a debt security’s maturity date is called the remaining maturity. The longer a debt security’s remaining maturity, generally the more sensitive its price is to changes in interest rates. Because a bond fund will own many debt securities, the portfolio managers calculate the average of the remaining maturities of all the debt securities the fund owns to evaluate the interest rate sensitivity of the entire portfolio. This average is weighted according to the size of the fund’s individual holdings and is called the weighted average maturity. The following chart shows how portfolio managers would calculate the weighted average maturity for a fund that owned only two debt securities. Amount of Security Owned Percent of Portfolio Remaining Maturity Weighted Maturity Debt Security A 25% 60 days 15 days Debt Security B 75% 45 days 34 days Weighted Average Maturity 49 days Types of Risk The basic types of risk the fund faces are described below. Interest Rate Risk Generally, interest rates and the prices of debt securities move in opposite directions. When interest rates fall, the prices of most debt securities rise; when interest rates rise, prices fall. Because the fund invests primarily in debt securities, changes in interest rates will affect the fund’s performance. This sensitivity to interest rate changes is called interest rate risk. The degree to which interest rate changes affect fund performance varies and is related to the weighted average maturity of a particular fund. For example, when interest rates rise, you can expect the share value of a long-term bond fund to fall more than that of a short-term bond fund. When rates fall, the opposite is true. -8- The following table shows the likely effect of a 1% (100 basis points) increase in interest rates on the price of 7% coupon bonds of differing maturities: Remaining Maturity Current Price Price After 1% Increase Change in Price 1 year -0.94% 3 years -2.62% 10 years -6.80% 30 years -11.31% Credit Risk Credit risk is the risk that an obligation won’t be paid and a loss will result. A high credit rating indicates a high degree of confidence by the rating organization that the issuer will be able to withstand adverse business, financial or economic conditions and make interest and principal payments on time. Generally, a lower credit rating indicates a greater risk of non-payment. A lower rating also may indicate that the issuer has a more senior series of debt securities, which means that if the issuer has difficulties making its payments, the more senior series of debt is first in line for payment. Credit quality may be lower when the issuer has any of the following: a high debt level, a short operating history, a difficult, competitive environment, or a less stable cash flow. The portfolio managers do not invest solely on the basis of a debt security’s credit rating; they also consider other factors, including potential returns. Higher credit ratings usually mean lower interest rate payments, so the managers often purchase debt securities that aren’t the highest rated to increase return. If a fund purchases lower-rated debt securities, it assumes additional credit risk. Securities rated in one of the highest two categories by a nationally recognized securities rating organization are considered “high quality.” Although they are considered high quality, an investment in these securities still involves some credit risk because even a AAA rating is not a guarantee of payment. For a complete description of the ratings system, see the statement of additional information. The fund’s credit quality restrictions apply at the time of purchase; the fund will not necessarily sell securities if they are downgraded by a rating agency. Liquidity Risk Debt securities can become difficult to sell, or less liquid, for a variety of reasons, such as lack of an active trading market. The chance that a fund will have difficulty selling its debt securities is called liquidity risk. The fund engages in a variety of investment techniques as it pursues its investment objective. Each technique has its own characteristics and may pose some level of risk to the fund. To learn more about these techniques, you should review the statement of additional information before making an investment. -9- Management Who manages the fund? The Board of Trustees, investment advisor and fund management team play key roles in the management of the fund. The Board of Trustees The Board of Trustees oversees the management of the fund and meets at least quarterly to review reports about fund operations. Although the Board of Trustees does not manage the fund, it has hired an investment advisor to do so. More than three-fourths of the trustees are independent of the fund’s advisor; that is, they have never been employed by and have no financial interest in the advisor or any of its affiliated companies (other than as shareholders of American Century Investments funds). The Investment Advisor The fund’s investment advisor is American Century Investment Management, Inc. (the advisor). The advisor has been managing mutual funds since 1958 and is headquartered at 4500 Main Street, Kansas City, Missouri 64111. The advisor is responsible for managing the investment portfolio of the fund and directing the purchase and sale of its investment securities. The advisor also arranges for transfer agency, custody and all other services necessary for the fund to operate. For the services it provides to the fund, the advisor receives a unified management fee based on a percentage of the daily net assets of each class of shares of the fund. The management fee is calculated daily and paid monthly in arrears. Out of the fund’s fee, the advisor pays all expenses of managing and operating the fund except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses. A portion of the fund’s management fee may be paid by the fund’s advisor to unaffiliated third parties who provide recordkeeping and administrative services that would otherwise be performed by an affiliate of the advisor. The percentage rate used to calculate the management fee for each class of shares of the fund is determined daily using a two-component formula that takes into account (i) the daily net assets of the accounts managed by the advisor that are in the same broad investment category as the fund (the Category Fee) and (ii) the assets of all funds in the American Century Investments family of funds (the Complex Fee). The statement of additional information contains detailed information about the calculation of the management fee. Management Fees Paid by the Fund to the Advisor as a percentage of Average Net Assets for the Fiscal Year Ended March 31, 2009 Investor
